DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11140520.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 11140520 as follows:
Instant application:

1. A computer-implemented method, comprising: 

obtaining, by one or more processors, heat data comprising a plurality of heat label sets, wherein each of the plurality of heat label sets corresponds to one of a plurality of zoom levels and comprises one or more heat labels (claim 2 of 11140520);

 identifying, by the one or more processors, a current zoom level of a digital map from the plurality of zoom levels (clam 3 of 11140520); 

identifying, by the one or more processors, a first heat label set from the plurality of heat label sets corresponding to the current zoom level (clam 3 of 11140520); and 

displaying, by the one or more processors, first heat labels in the identified first heat label set on the digital map (clam 3 of 11140520).

2. The method of claim 1, further comprising: detecting, by the one or more processors, an updated current zoom level from the plurality of zoom levels; and identifying, by the one or more processors, a second heat label set from the plurality of heat label sets corresponding to the updated current zoom level; and displaying, by the one or more processors, second heat labels in the second heat label set on the digital map.

3. The method of claim 1, wherein the heat data further comprises a heat value associated with each of a plurality of regions and one or more geographic locations respectively corresponding to one or more boundary points of each of one or more heat regions among the plurality of regions.

4. The method of claim 3, wherein each of the one or more heat labels indicates the heat value associated with a corresponding heat region of the plurality of regions .

5. The method of claim 3, wherein obtaining the heat data comprises: obtaining, by the one or more processors, the heat value associated with each of the plurality of regions based on service information associated with the region; obtaining, by the one or more processors, one or more heat regions by identifying one or more of the regions having heat values greater than a threshold and merging the identified regions into one or more sets, each set comprising two or more of the identified regions that are adjacent to each other and have heat values within a same range; and determining, by the one or more processors, the heat data associated with each of the heat regions.

6. The method of claim 5, wherein the heat data associated with each of the heat regions comprises the heat value associated with the heat region, and a color value corresponding to the heat value.

7. The method of claim 5, wherein the determining the heat data associated with each of the heat regions comprises: setting, by the one or more processors, longitude and latitude coordinates associated with a boundary of the heat region in a plurality of directions as the geographic positions respectively corresponding to the boundary points of the heat region; and when the heat region is obtained by merging a set of the identified regions, setting, by the one or more processors, the heat value of the heat region as a weighted sum of the heat values of the identified regions in the set.

8. The method of claim 5, wherein the determining the heat value associated with each of a plurality of regions comprises: determining, by the one or more processors, the heat value based on a number of service-requesting terminals and a number of service-providing terminals within the region, the heat value indicating a distribution of service resources within the region.

9. The method of claim 1, wherein obtaining the heat data comprises: obtaining, by the one or more processors, a service status of a client; when the service status is a standby status, obtaining, by the one or more processors, the heat data after each of a plurality of time intervals of a preset length; and when the service status is changed from an order-completed status to the standby status, obtaining, by the one or more processors, the heat data immediately.

10. The method of claim 1, further comprising: generating, by the one or more processors, based on the heat data, a first heat map comprising a plurality of pixels corresponding to each of a plurality of regions, wherein each pixel has a color value associated with a corresponding region; obtaining, by the one or more processors, a second heat map by adjusting the color value of each pixel in the first heat map based on the color value and a weight associated with each of a plurality of neighboring pixels in a neighborhood region centered on the pixel; and providing, by the one or more processors, the second heat map for display, wherein the second heat map is superimposed on a digital map.

11. A system for displaying a heat map, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: obtaining, by the one or more processors, heat data comprising a plurality of heat label sets, wherein each of the plurality of heat label sets corresponds to one of a plurality of zoom levels and comprises one or more heat labels. identifying, by the one or more processors, a current zoom level of a digital map from the plurality of zoom levels; identifying, by the one or more processors, a first heat label set from the plurality of heat label sets corresponding to the current zoom level; and displaying, by the one or more processors, first heat labels in the identified first heat label set on the digital map.

12. The system of claim 11, further comprising: detecting, by the one or more processors, an updated current zoom level from the plurality of zoom levels; and identifying, by the one or more processors, a second heat label set from the plurality of heat label sets corresponding to the updated current zoom level; and displaying, by the one or more processors, second heat labels in the second heat label set on the digital map.

13. The system of claim 11, wherein the heat data further comprises a heat value associated with each of a plurality of regions and one or more geographic locations respectively corresponding to one or more boundary points of each of one or more heat regions among the plurality of regions.

14. The system of claim 13, wherein each of the one or more heat labels indicates the heat value associated with a corresponding heat region of the plurality of regions .

15. The system of claim 13, wherein obtaining the heat data comprises: obtaining, by the one or more processors, the heat value associated with each of the plurality of regions based on service information associated with the region; obtaining, by the one or more processors, one or more heat regions by identifying one or more of the regions having heat values greater than a threshold and merging the identified regions into one or more sets, each set comprising two or more of the identified regions that are adjacent to each other and have heat values within a same range; and determining, by the one or more processors, the heat data associated with each of the heat regions.

16. The system of claim 15, wherein the heat data associated with each of the heat regions comprises the heat value associated with the heat region, and a color value corresponding to the heat value.

17. The system of claim 15, wherein the determining the heat data associated with each of the heat regions comprises: setting, by the one or more processors, longitude and latitude coordinates associated with a boundary of the heat region in a plurality of directions as the geographic positions respectively corresponding to the boundary points of the heat region; and when the heat region is obtained by merging a set of the identified regions, setting, by the one or more processors, the heat value of the heat region as a weighted sum of the heat values of the identified regions in the set.

18. The system of claim 15, wherein the determining the heat value associated with each of a plurality of regions comprises: determining, by the one or more processors, the heat value based on a number of service-requesting terminals and a number of service-providing terminals within the region, the heat value indicating a distribution of service resources within the region.

19. The system of claim 11, further comprising: generating, by the one or more processors, based on the heat data, a first heat map comprising a plurality of pixels corresponding to each of a plurality of regions, wherein each pixel has a color value associated with a corresponding region; obtaining, by the one or more processors, a second heat map by adjusting the color value of each pixel in the first heat map based on the color value and a weight associated with each of a plurality of neighboring pixels in a neighborhood region centered on the pixel; and providing, by the one or more processors, the second heat map for display, wherein the second heat map is superimposed on a digital map.

20. A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: obtaining, by the one or more processors, heat data comprising a plurality of heat label sets, wherein each of the plurality of heat label sets corresponds to one of a plurality of zoom levels and comprises one or more heat labels. identifying, by the one or more processors, a current zoom level of a digital map from the plurality of zoom levels; identifying, by the one or more processors, a first heat label set from the plurality of heat label sets corresponding to the current zoom level; and displaying, by the one or more processors, first heat labels in the identified first heat label set on the digital map.
Patent No. 11140520 :

1. A computer-implemented method for displaying a heat map, comprising: 

receiving, by one or more processors, heat data from a server, wherein the heat data comprises a color value associated with each of a plurality of regions and one or more geographic locations respectively corresponding to one or more boundary points of each of one or more heat regions among the plurality of regions;

 generating, by the one or more processors, based on the heat data, a first heat map comprising a plurality of pixels corresponding to each of the plurality of regions, wherein each pixel has the color value associated with a corresponding region; 

obtaining, by the one or more processors, a second heat map by adjusting the color value of each pixel in the first heat map based on the color value and a weight associated with each of a plurality of neighboring pixels in a neighborhood region centered on the pixel; and providing, by the one or more processors, the second heat map for display, wherein the second heat map is superimposed on a digital map.

2. The method of claim 1, wherein the heat data further comprises a plurality of heat label sets, wherein: each of the heat label sets corresponds to one of a plurality of zoom levels; each of the heat label sets comprises one or more heat labels; and

 each of the one or more heat labels indicates a heat value associated with a corresponding heat region.

3. The method of claim 2, further comprising: 

identifying, by the one or more processors, a current zoom level of the digital map; 

identifying, by the one or more processors, a heat label set corresponding to the current zoom level; and 

providing, by the one or more processors, the heat labels in the identified heat label set for display on the digital map.

4. The method of claim 3, further comprising: detecting, by the one or more processors, an updated current zoom level; and 

providing, by the one or more processors, for display on the digital map, the heat labels in a heat label set corresponding to the updated current zoom level.

5. The method of claim 1, wherein the generating the first heat map comprises: determining, by the one or more processors, a canvas size based on the geographic locations corresponding to the boundary points of the one or more heat regions and one or more preset margins; generating, by the one or more processors, a canvas of the canvas size; converting, by the one or more processors, each of the geographic locations to coordinates on the canvas; mapping, by the one or more processors, each of the heat regions on the canvas based on the coordinates of the boundary points of the heat regions; and generating, by the one or more processors, the first heat map by rendering each of the heat regions based on the color value associated with the heat region.

6. The method of claim 1, wherein the adjusting the color value of each pixel in the first heat map comprises: for each neighboring pixel in the neighborhood region centered on the pixel, obtaining, by the one or more processors, a current color value by multiplying the color value of the neighboring pixel with the weight associated with the neighboring pixel; and setting, by the one or more processors, the color value of the pixel as a sum of the current color values of all the neighboring pixels in the neighborhood region.

7. A device for displaying a heat map, comprising a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor to cause the system to perform operations comprising: receiving heat data from a server, wherein the heat data comprises a color value associated with each of a plurality of regions and one or more geographic locations respectively corresponding to one or more boundary points of each of one or more heat regions among the plurality of regions; generating, based on the heat data, a first heat map comprising a plurality of pixels corresponding to each of the plurality of regions, wherein each pixel has the color value associated with a corresponding region; obtaining a second heat map by adjusting the color value of each pixel in the first heat map based on the color value and a weight associated with each of a plurality of neighboring pixels in a neighborhood region centered on the pixel; and providing the second heat map for display, wherein the second heat map is superimposed on a digital map.

8. The device of claim 7, wherein the heat data further comprises a plurality of heat label sets, wherein: each of the heat label sets corresponds to one of a plurality of zoom levels; each of the heat label sets comprises one or more heat labels; and each of the one or more heat labels indicates a heat value associated with a corresponding heat region.

9. The device of claim 8, wherein the operations further comprise: identifying a current zoom level of the digital map; identifying a heat label set corresponding to the current zoom level; and providing the heat labels in the identified heat label set for display on the digital map.

10. The device of claim 9, wherein the operations further comprise: detecting an updated current zoom level; and providing, for display on the digital map, the heat labels in a heat label set corresponding to the updated current zoom level.

11. The device of claim 7, wherein the generating the first heat map comprises: determining a canvas size based on the geographic locations corresponding to the boundary points of the one or more heat regions and one or more preset margins; generating a canvas of the canvas size; converting each of the geographic locations to coordinates on the canvas; mapping each of the heat regions on the canvas based on the coordinates of the boundary points of the heat regions; and generating the first heat map by rendering each of the heat regions based on the color value associated with the heat region.

12. The device of claim 7, wherein the adjusting the color value of each pixel in the first heat map comprises: for each neighboring pixel in the neighborhood region centered on the pixel, obtaining a current color value by multiplying the color value of the neighboring pixel with the weight associated with the neighboring pixel; and setting the color value of the pixel as a sum of the current color values of all the neighboring pixels in the neighborhood region.

13. A non-transitory computer readable medium, comprising a set of instructions for displaying a heat map, wherein when executed by at least one processor, the set of instructions direct the at least one processor to perform acts of: receiving heat data from a server, wherein the heat data comprises a color value associated with each of a plurality of regions and one or more geographic locations respectively corresponding to one or more boundary points of each of one or more heat regions among the plurality of regions; generating, based on the heat data, a first heat map comprising a plurality of pixels corresponding to each of the plurality of regions, wherein each pixel has the color value associated with a corresponding region; obtaining a second heat map by adjusting the color value of each pixel in the first heat map based on the color value and a weight associated with each of a plurality of neighboring pixels in a neighborhood region centered on the pixel; and providing the second heat map for display, wherein the second heat map is superimposed on a digital map.






Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 10664570).
 Considering claim 1, Clark teaches a computer-implemented method, comprising: 
obtaining, by one or more processors, heat data comprising a plurality of heat label sets (Social Determinants of Health (SDOH) include cultural factors (e.g., race/ethnicity and language), economic factors (e.g., per capita income), educational factors (e.g., completion of primary education) and social factors (e.g., female head of household and access to vehicle)), wherein each of the plurality of heat label sets corresponds to one of a plurality of zoom levels and comprises one or more heat labels (Fig.8, 10-11, col.9, line 58 to col.10, line 17, the prevalence of this condition is presented to the user in graphical map image 134 where a different color or shading style is assigned to each zip code shown in the image 134 according to the prevalence of the item being searched. The geographic breadth of the image 134 may default to a particular zoom level, which zoom level may be adjustable by the user, col.10, lines 29-60, the user may select a particular color coded region corresponding to a particular zip code to obtain further statistics on the item being searched); 
identifying, by the one or more processors, a current zoom level of a digital map from the plurality of zoom levels (Fig.8, 10-11, col.2, lines 17-18, zoom level may correspond to a current zoom level of the graphical user interface; col.9, line 58 to col.10, line 60; identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style is assigned to each zip code shown in the image 144 according to the prevalence of the item being searched. The geographic breadth of the image 144 may default to a particular zoom level); 
identifying, by the one or more processors, a first heat label set from the plurality of heat label sets corresponding to the current zoom level (Fig.8, 10-11, col.9, line 58 to col.10, line 60, identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style…); and 
displaying, by the one or more processors, first heat labels in the identified first heat label set on the digital map (col.9, line 58 to col.10, line 60, identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style…).
Considering claims 2, 12, Clark teaches detecting, by the one or more processors, an updated current zoom level from the plurality of zoom levels; and identifying, by the one or more processors, a second heat label set from the plurality of heat label sets corresponding to the updated current zoom level; and displaying, by the one or more processors, second heat labels in the second heat label set on the digital map (Fig.8, 10-11, col.2, lines 17-18, zoom level may correspond to a current zoom level of the graphical user interface; col.9, line 58 to col.10, line 60).
Considering claims 3, 13, Clark teaches wherein the heat data further comprises a heat value associated with each of a plurality of regions and one or more geographic locations respectively corresponding to one or more boundary points of each of one or more heat regions among the plurality of regions (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60).
Considering claims 4, 14, Clark teaches wherein each of the one or more heat labels indicates the heat value associated with a corresponding heat region of the plurality of regions (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60).
Considering claims 5, 15, Clark teaches wherein obtaining the heat data comprises: obtaining, by the one or more processors, the heat value associated with each of the plurality of regions based on service information associated with the region (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60); obtaining, by the one or more processors, one or more heat regions by identifying one or more of the regions having heat values greater than a threshold and merging the identified regions into one or more sets, each set comprising two or more of the identified regions that are adjacent to each other and have heat values within a same range (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60); and determining, by the one or more processors, the heat data associated with each of the heat regions (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60).
Considering claims 6, 16, Clark teaches wherein the heat data associated with each of the heat regions comprises the heat value associated with the heat region, and a color value corresponding to the heat value (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60).
Considering claims 7, 17, Clark teaches wherein the determining the heat data associated with each of the heat regions comprises: setting, by the one or more processors, longitude and latitude coordinates associated with a boundary of the heat region in a plurality of directions as the geographic positions respectively corresponding to the boundary points of the heat region (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60); and when the heat region is obtained by merging a set of the identified regions, setting, by the one or more processors, the heat value of the heat region as a weighted sum of the heat values of the identified regions in the set (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60).
Considering claims 8, 18, Clark teaches wherein the determining the heat value associated with each of a plurality of regions comprises: determining, by the one or more processors, the heat value based on a number of service-requesting terminals and a number of service-providing terminals within the region, the heat value indicating a distribution of service resources within the region (Fig.8, 10-11, col.2, lines 17-18; col.9, line 58 to col.10, line 60).
Considering claim 9, Clark teaches wherein obtaining the heat data comprises: obtaining, by the one or more processors, a service status of a client; when the service status is a standby status, obtaining, by the one or more processors, the heat data after each of a plurality of time intervals of a preset length; and when the service status is changed from an order-completed status to the standby status, obtaining, by the one or more processors, the heat data immediately (Fig.8, 10-11, col.2, lines 17-18; col.9, line 46 to col.10, line 60, Condition prevalence in this disclosure refers to the proportion of the commercial population that presents in a reporting period, for example, the preceding 12-month period, with one inpatient claim of a particular health condition of interest or 2 outpatient claims of the condition of interest in the reporting period. For example, a user seeking to know the proportion of the commercial population that presents in a reporting period, for example, the preceding 12-month period, with one inpatient claim of a particular health condition of interest or 2 outpatient claims of the condition of interest in the reporting period may query system 110).
Considering claim 11, Clark teaches a system for displaying a heat map, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: 
obtaining, by one or more processors, heat data comprising a plurality of heat label sets (Social Determinants of Health (SDOH) include cultural factors (e.g., race/ethnicity and language), economic factors (e.g., per capita income), educational factors (e.g., completion of primary education) and social factors (e.g., female head of household and access to vehicle)), wherein each of the plurality of heat label sets corresponds to one of a plurality of zoom levels and comprises one or more heat labels (Fig.8, 10-11, col.9, line 58 to col.10, line 17, the prevalence of this condition is presented to the user in graphical map image 134 where a different color or shading style is assigned to each zip code shown in the image 134 according to the prevalence of the item being searched. The geographic breadth of the image 134 may default to a particular zoom level, which zoom level may be adjustable by the user, col.10, lines 29-60, the user may select a particular color coded region corresponding to a particular zip code to obtain further statistics on the item being searched); 
identifying, by the one or more processors, a current zoom level of a digital map from the plurality of zoom levels (Fig.8, 10-11, col.9, line 58 to col.10, line 60; identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style is assigned to each zip code shown in the image 144 according to the prevalence of the item being searched. The geographic breadth of the image 144 may default to a particular zoom level); 
identifying, by the one or more processors, a first heat label set from the plurality of heat label sets corresponding to the current zoom level (Fig.8, 10-11, col.9, line 58 to col.10, line 60, identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style…); and 
displaying, by the one or more processors, first heat labels in the identified first heat label set on the digital map (col.9, line 58 to col.10, line 60, identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style…).
Considering claim 20, Clark teaches a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
obtaining, by one or more processors, heat data comprising a plurality of heat label sets (Social Determinants of Health (SDOH) include cultural factors (e.g., race/ethnicity and language), economic factors (e.g., per capita income), educational factors (e.g., completion of primary education) and social factors (e.g., female head of household and access to vehicle)), wherein each of the plurality of heat label sets corresponds to one of a plurality of zoom levels and comprises one or more heat labels (Fig.8, 10-11, col.9, line 58 to col.10, line 17, the prevalence of this condition is presented to the user in graphical map image 134 where a different color or shading style is assigned to each zip code shown in the image 134 according to the prevalence of the item being searched. The geographic breadth of the image 134 may default to a particular zoom level, which zoom level may be adjustable by the user, col.10, lines 29-60, the user may select a particular color coded region corresponding to a particular zip code to obtain further statistics on the item being searched); 
identifying, by the one or more processors, a current zoom level of a digital map from the plurality of zoom levels (Fig.8, 10-11, col.9, line 58 to col.10, line 60; identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style is assigned to each zip code shown in the image 144 according to the prevalence of the item being searched. The geographic breadth of the image 144 may default to a particular zoom level); 
identifying, by the one or more processors, a first heat label set from the plurality of heat label sets corresponding to the current zoom level (Fig.8, 10-11, col.9, line 58 to col.10, line 60, identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style…); and 
displaying, by the one or more processors, first heat labels in the identified first heat label set on the digital map (col.9, line 58 to col.10, line 60, identify underperforming zip codes relative to nationwide zip codes with similar community characteristics. The prevalence of hypertension (or any condition that is previously selected) is presented to the user in graphical map image 144 where a different color or shading style…).
Allowable Subject Matter
4.	Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641